         

Exhibit 10.2
EXHIBIT A
MARSHALL EDWARDS, INC.
NONQUALIFIED STOCK OPTION GRANT
     This NONQUALIFIED STOCK OPTION GRANT, dated as of June 18, 2010 (the “Date
of Grant”), is delivered by Marshall Edwards, Inc. (the “Company”) to Thomas
Zech (the “Grantee”).
RECITALS
     A. The Marshall Edwards, Inc. 2008 Stock Omnibus Equity Compensation Plan
(the “Plan”) provides for the grant of Options to purchase Shares. The
Compensation Committee has decided to make an Option grant as an inducement for
the Grantee to continue in the employ or service of the Company and its
Affiliates and to promote the best interests of the Company and its
stockholders. References in this Agreement to the Compensation Committee shall
include any successor thereto appointed under and in accordance with the Plan.
Capitalized terms not otherwise defined in this Agreement shall have the meaning
set forth in the Plan.
     NOW, THEREFORE, the parties to this Agreement, intending to be legally
bound, hereby agree as follows:
1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase 73,463 Shares at an
Exercise Price of $1.52 per Share. The Option shall become exercisable according
to Paragraph 2 below.
2. Exercisability of Option. The Option shall become exercisable on the
following dates, if the Grantee continues to be employed by, or provide service
to, the Company and any Affiliate on the applicable date:
     (a) the Option shall become exercisable with respect to 25% of the Shares
subject to the Option on the 12-month anniversary of the “Effective Date” (as
that term is defined in that certain employment agreement between the Grantee
and the Company dated June 18, 2010 (the “Employment Agreement”)); and
     (b) the Option shall become exercisable with respect to 2.0833% of the
Shares subject to the Option on the first day of each of the next 36 calendar
months following the 12-month anniversary of the Effective Date; provided, that
     (c) in the event that the Grantee’s employment is terminated by the Company
other than for “Cause” or by the Grantee for “Good Reason” (as those terms are
defined in the Employment Agreement), in addition to those Shares for which the
Option is already exercisable as determined in accordance with Paragraphs
(a) and (b) hereof, upon such termination of

-2-



--------------------------------------------------------------------------------



 



employment, the Option shall become exercisable with respect to an additional
number of Shares as would have been exercisable pursuant to Paragraphs (a) and
(b) hereof had the Grantee continued employment with the Company for an
additional 12 months; and provided, further, that
The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option. If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share.
3. Term of Option.
     (a) The Option shall have a term of five years from the Date of Grant and
shall terminate at the expiration of that period June 17, 2015, unless it is
terminated at an earlier date pursuant to the provisions of this Agreement or
the Plan.
     (b) The Option shall automatically terminate upon the happening of the
first of the following events:
     (i) The ninety-first day following the date the Grantee is no longer
employed by, or providing service to, the Company and any Affiliate, if the
termination is for any reason other than Disability, death or Cause.
     (ii) The first anniversary of the date the Grantee is no longer employed
by, or providing service to, the Company and any Affiliate on account of the
Grantee’s death or Disability.
     (iii) The date on which the Grantee ceases to be employed by, or provide
service to, the Company and any Affiliate for Cause. Notwithstanding the prior
provisions of this Paragraph 3, if the Grantee engages in conduct that
constitutes Cause at any time while the Grantee is employed by, or provides
service to, the Company and any Affiliate or after the Grantee’s termination of
employment or service, the Option shall immediately terminate, and the Grantee
shall automatically forfeit all Shares underlying any exercised portion of the
Option for which the Company has not yet delivered the Share certificates, upon
refund by the Company of the Exercise Price paid by the Grantee for such Shares.
Upon any exercise of the Option, the Company may withhold delivery of Share
certificates pending resolution of an inquiry that could lead to a finding
resulting in forfeiture.
     (iv) The date of cancellation, termination, or expiration of the Option
pursuant to action taken by the Compensation Committee in accordance with
Sections 13 or 16 of the Plan.
Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the fifth anniversary of the Date of Grant. Any
portion of the Option that is not exercisable at the time the Grantee ceases to
be employed by, or provide service to, the Company and any Affiliate shall
immediately terminate.
4. Exercise Procedures.

-3-



--------------------------------------------------------------------------------



 



     (a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable portion of the Option by giving the
Company written notice of exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment. Payment of the Exercise Price shall be made in accordance
with procedures established by the Compensation Committee from time to time
based on the type of payment being made but, in any event, prior to issuance of
the Shares. The Grantee shall pay the Exercise Price (a) in cash, (b) unless the
Compensation Committee determines otherwise, by delivering Shares owned by the
Grantee and having a Fair Market Value on the date of exercise at least equal to
the Exercise Price, or by attestation (on a form prescribed by the Compensation
Committee) to ownership of Shares having a Fair Market Value on the date of
exercise at least equal to the Exercise Price, (c) by payment through a broker
in accordance with procedures permitted by Regulation T of the Federal Reserve
Board, or (d) by such other method as the Compensation Committee may approve. In
addition, in the event the Compensation Committee so determines, to the extent
the Option is at the time exercisable for vested Shares, all or any part of that
vested portion may be surrendered to the Company for an appreciation
distribution payable in Shares with a Fair Market Value at the time of the
Option surrender equal to the dollar amount by which the then Fair Market Value
of the Shares subject to the surrendered portion of the Option exceeds the
aggregate Exercise Price payable for those Shares. Notwithstanding any provision
contained herein, Shares used to exercise the Option shall have been held by the
Grantee for the requisite period of time necessary to avoid adverse accounting
consequences to the Company with respect to the Option.
     (b) The Company’s obligation to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules and regulations and also to such
approvals by governmental agencies as may be deemed appropriate by the
Compensation Committee, including such actions as Company counsel shall deem
necessary or appropriate to comply with relevant securities laws and
regulations. The Company may require that the Grantee (or other person
exercising the Option after the Grantee’s death) represent in writing that the
Grantee is purchasing Shares for the Grantee’s own account and not with a view
to or for sale in connection with any distribution of the Shares, or such other
written representation as the Compensation Committee deems appropriate.
     (c) All obligations of the Company under this Agreement shall be subject to
the rights of the Company as set forth in the Plan to withhold amounts required
to be withheld for any taxes, if applicable. Subject to Compensation Committee
approval, the Grantee may elect to satisfy any tax withholding obligation of the
Company and any Affiliate, as applicable with respect to the Option by having
Shares withheld up to an amount that does not exceed the Grantee’s minimum
applicable withholding tax rate for federal (including FICA), state and local
tax liabilities. The election must be in a form and manner prescribed by the
Compensation Committee.
     (d) Payment for the Shares to be issued or transferred pursuant to the
Option and any required withholding taxes must be received by the Company by the
time specified by the Compensation Committee depending on the type of payment
being made, but in all cases prior to the issuance or transfer of such Shares.

-4-



--------------------------------------------------------------------------------



 



5. Change in Control. Subject to the obligation to accelerate the exercisability
of the Option as described in Paragraph 2 hereof, the provisions of the Plan
applicable to a Change in Control shall apply to the Option, and, in the event
of a Change in Control, the Compensation Committee may take such actions as it
deems appropriate pursuant to and in accordance with the Plan.
6. Restrictions on Exercise. Except as the Compensation Committee may otherwise
permit pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
personal representatives of the Grantee, or by the person who acquires the right
to exercise the Option by will or by the laws of descent and distribution, to
the extent that the Option is exercisable pursuant to this Agreement.
7. Grant Subject to Plan Provisions. Except as otherwise provided in the
recitals above, this grant is made pursuant to the Plan, the terms of which are
incorporated herein by reference, and in all respects shall be interpreted in
accordance with the Plan. The grant and exercise of the Option are subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Compensation Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) legal requirements applicable to issuance of the Shares, (b) changes in
capitalization of the Company and (c) other requirements of applicable law. The
Compensation Committee shall have the authority to interpret and construe the
Option pursuant to the terms of the Plan, and its decisions shall be conclusive
as to any questions arising hereunder. In the event that there is a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the terms and provisions of the Plan shall govern.
8. No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by, or in the employ or service of, the
Company and any Affiliate and shall not interfere in any way with the right of
the Company and any Affiliate to terminate the Grantee’s employment or service
at any time. The right of the Company and any Affiliate to terminate at will the
Grantee’s employment or service at any time for any reason is specifically
reserved.
9. No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.
10. Assignment and Transfers. Except as the Compensation Committee may otherwise
permit pursuant to the Plan and as otherwise provided in this Agreement, the
rights and interests of the Grantee under this Agreement may not be sold,
assigned, encumbered or otherwise transferred except, in the event of the death
of the Grantee, by will or by the laws of descent and distribution. In the event
of any attempt by the Grantee to alienate, assign, pledge, hypothecate, or
otherwise dispose of the Option or any right hereunder, except as provided for
in the Plan and this Agreement, or in the event of the levy or any attachment,
execution or similar process upon the rights or interests hereby conferred, the
Company may terminate the Option by notice to the Grantee, and the Option and
all rights hereunder shall thereupon become null and void. The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the

-5-



--------------------------------------------------------------------------------



 



Company and to the Company’s parents, subsidiaries, and Affiliates. This
Agreement may be assigned by the Company without the Grantee’s consent.
11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. To the extent the Grantee is a party to any
employment agreement with the Company or any of its subsidiaries that provides
for binding arbitration of employment disputes, then any disputes between the
Company and the Grantee arising under the Plan or this Agreement shall be
arbitrated in accordance with the procedures set forth in such employment
agreement.
12. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company at Marshall Edwards, Inc., 140 Wicks Road, North Ryde,
New South Wales 2113, Australia, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll of the
Company and any Affiliate, as applicable, or to such other address as the
Grantee may designate in writing. Any notice shall be delivered by hand or by a
recognized courier service such as FedEx or UPS, sent by telecopy or enclosed in
a properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

                  Marshall Edwards, Inc.    
Attest:
           
 
           
 
  By:   /s/ Daniel P. Gold     
 
           

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all of
the decisions and determinations of the Compensation Committee shall be final
and binding.

             
 
  Grantee:   /s/ Thomas Zech    
 
           
 
                Date: June 18, 2010    

 